Citation Nr: 1308190	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 through September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A timely Notice of Disagreement (NOD) was received from the Veteran in June 2008.  After a Statement of the Case was issued in August 2009, the Veteran perfected his appeal later that month via VA Form 9 substantive appeal.

The Veteran testified during a December 2012 video conference hearing, attended from the RO in San Antonio, Texas and held before the undersigned Veterans Law Judge.  A transcript from those proceedings is associated with the record.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss and tinnitus.

2.  The Veteran's right ear hearing loss and tinnitus are unrelated to a disease or injury of service origin.

3.  The Veteran's left ear hearing loss pre-existed his enlistment into active duty service; however, it has not been shown to have been increased in severity during his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2012).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating October 2007 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for hearing loss and tinnitus.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's January 2008 rating decision.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, hearing transcript, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded a VA examination for hearing loss and tinnitus in August 2010.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on presumptive basis and will presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed in 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As the Veteran's hearing loss disability has been described as sensorineural in nature, the Board will consider whether service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307, 3.309 is warranted. 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing general principles, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Right Ear Hearing Loss and Tinnitus

In this case, the evidence shows that the Veteran has current right ear hearing loss that meets the regulatory threshold under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during a July 2009 private examination revealed the following pure tone thresholds, expressed in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
50
35
45
45

Speech discrimination testing revealed speech recognition ability of 96 percent in the right ear.

Audiometric testing performed during an August 2010 VA examination also revealed pure tone thresholds for the right ear that meet the 38 C.F.R. § 3.385 requirement:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
30
40
40

Speech discrimination testing during the VA examination revealed speech recognition ability of 94 percent in the right ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss.  Based upon the Veteran's subjective report, the examiner also diagnosed tinnitus.

Since the evidence above demonstrates current right ear hearing loss disability which meets the statutory threshold under 38 C.F.R. § 3.385, the disposition of the Veteran's claim for service connection for right ear hearing loss turns upon the question of whether that hearing loss is etiologically related to his active duty service.  As discussed below, the weight of evidence in this case does not show a relationship between the Veteran's hearing loss and active duty service.  Similarly, the weight of evidence also does not show that his tinnitus is related in any way to his active duty service.

In his claims submissions and hearing testimony, the Veteran asserts that he has been experiencing hearing loss and tinnitus since his active duty service.  In describing his active duty service, the Veteran has alleged that he served on the U.S.S. Duluth and served the MOS of boatswain's mate.  The Veteran alleged that his duties as a boatswain's mate included being assigned to an amphibious LCM landing craft.  He stated that he assisted the gunner on the landing craft in reloading the gun mounts that were located on the landing craft, and hence, was situated on the landing craft next to the gun mounts.  Thus, he alleged that he was exposed to noise from the firing gun mounts as well as noise from the ship's engines.

The Veteran also reported that he participated in the evacuation of Saigon.  It is unclear as to how the Veteran believes that such participation is related to his hearing loss and tinnitus.  In that regard, he does not specifically allege that he engaged the enemy in combat and thus incurred combat-related acoustic trauma, nor does he point to any other specific acoustic trauma associated with his purported participation in the evacuation of Saigon.

Contrary to the Veteran's assertions that he served as a boatswain's mate, his DD Form 214 reflects that he served the MOS of postal clerk.  The DD Form 214 also shows that the Veteran was decorated with the Battle "E" Ribbon and the Armed Forces Expeditionary Medal.  Nonetheless, the Board notes that such distinctions are not necessarily indicative of combat involvement.  The information expressed on the DD Form 214 is also consistent with information from an October 2007 buddy statement from V.T.B., who served with the Veteran on board the U.S.S. Duluth from November 1974 through September 1978.  V.T.B. also recalls that the Veteran served as a postal clerk in the ship's mail room.  Although V.T.B. attests that their first deployment to the Western Pacific was to participate in the evacuation of South Vietnamese refugees from the coast of Vietnam, the buddy statement does not indicate that such service involved combat.

The Board does not dispute that the Veteran was deployed to the Vietnamese coast to assist in the evacuation of Saigon.  In that regard, the Board points out that in granting service connection for diabetes mellitus, type II, VA determined that the Veteran served on board the U.S.S. Duluth, which was shown to have docked offshore Vung Tao, Vietnam in April 1975.  On that factual basis, VA determined that the Veteran did serve in Vietnam and participated in the evacuation of Saigon.  In doing so, however, VA has not recognized any combat service by the Veteran.

Regardless of the discrepancy between the Veteran's documented MOS and his own description of his duties, even if the Board was inclined to concede that the Veteran sustained acoustic trauma during service, the evidence does not show that the Veteran sustained any right ear hearing loss or tinnitus as a result of such trauma.  

In this regard, for comparison purposes, audiometric testing performed during the enlistment examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
X
10

Audiometric testing performed during the separation examination revealed the following pure tone data:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
10
20

The Board notes that in July 1976, the Veteran was issued ear plugs as part of the hearing conservation program.  The record does not reflect any audiometric data, nor does it reflect that the issuance of ear plugs was necessitated by any subjective complaints or objective findings of hearing loss in the right ear.

In the report from the aforementioned August 2010 VA examination, the VA examiner opined that it was less likely as not that such hearing loss was caused by or a result of active duty service.  As rationale, the examiner noted that a comparison of the entrance and separation examinations does not indicate any clinically significant changes in the Veteran's right ear hearing.  The examiner also provided a negative opinion on the Veteran's tinnitus, explaining that the tinnitus was as likely as not a symptom of his hearing loss.  

The only other opinion in the record concerning the etiology of the Veteran's right ear hearing loss and tinnitus are the Veteran's lay statements, through which he has asserted the continuity of such problems since his active duty service.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, 6 Vet. App. at 469.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In view of the foregoing law, the Veteran is certainly competent to provide a probative statement as to the onset and duration of his hearing loss and tinnitus.  Nonetheless, in the absence of any medical training or experience, he is still not competent to render an opinion as to the complex question of whether his current hearing loss and tinnitus are etiologically related to his active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Thus, more probative weight is placed on the opinions proffered by the VA examiner, who is a trained medical professional who has examined the Veteran, obtained a report of his history, and reviewed pertinent service and post-service treatment records.

Moreover, the Board does not find that the Veteran's assertions of continuity are credible.  As discussed above, the service treatment records do not support the Veteran's claim that he first experienced right ear hearing loss disability or tinnitus during service.  In fact, as noted, a competent health care provider found that a comparison of the audiometric data from his enlistment examination and his separation examination does not indicate any pure tone shifts that would be consistent with any hearing loss over the course of his active duty service.  Finally, the post-service treatment records do not mention any history of hearing loss until the Veteran's September 2007 claim for service connection, at which time, the Veteran simply asserted entitlement to service connection.  Indeed, the evidence indicates that the Veteran did not seek evaluation or treatment for his hearing until VA Medical Center treatment in October 2007, at which time, he only complained of having noticed difficulty hearing over the last two years.  Significantly, even though he reported a two-year history of hearing difficulty and the need for an audio consult was noted, no mention of tinnitus or ringing in the ears was made.  This history provided by the Veteran when he first sought treatment in 2007 is contrary to the Veteran's allegation of onset during service and subsequent continuity of hearing loss and tinnitus, and, casts grave doubt as to the credibility of the Veteran's lay assertions and testimony relating to continuity.

Overall, the preponderance of the evidence is against the Veteran's claims of service connection for right ear hearing loss and tinnitus, and these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

B. Left Ear Hearing Loss

The post-service evidence shows that the Veteran has current sensorineural hearing loss in his left ear which also meets the regulatory threshold for being a disability under 38 C.F.R. § 3.385.  The July 2009 private audiological examination revealed the following pure tone thresholds for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
65
60
45
60
60

Speech discrimination testing revealed 96 percent speech recognition ability in the left ear.  No specific diagnosis is stated in the record, although it is evident from the above audiometric data that the Veteran had left ear bilateral hearing loss.

Audiometric testing performed during the Veteran's August 2010 VA examination revealed similar pure tone thresholds in the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
65
60
40
50
50

Speech discrimination testing revealed speech recognition ability of 80 percent in the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss for the left ear.

The Veteran's allegations concerning in-service noise exposure and continuity of hearing loss symptoms since service are as discussed above.  He does not raise any assertions that are unique to the left ear.

The Board notes that audiometric testing performed during the Veteran's August 1974 enlistment examination revealed hearing loss in the left ear which met the definition of a disability under 38 C.F.R. § 3.385.  Demonstrated pure tones in the left ear were as follow:




HERTZ



500
1000
2000
3000
4000
LEFT
25
40
20
X
15

As noted above, the Veteran was issued ear plugs in July 1976.  Nonetheless, there is no indication in the record of any specific audiometric findings.  Audiometric testing performed during the August 1978 separation examination continued to reveal left ear hearing loss.  Pure tone thresholds from the separation examination are as follow:




HERTZ



500
1000
2000
3000
4000
LEFT
20
40
20
15
10

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. 
§ 1137 (West 2002).	

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1094-96  (Fed. Cir. 2004).

Here, hearing loss which meets the definition of a disability under 38 C.F.R. § 3.385 was detected during the Veteran's enlistment examination and noted in the corresponding report.  Accordingly, the Board finds that a disability was noted at entry, and that the Veteran may not be presumed to have been sound at the time of his enlistment.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

As noted above, the relevant post-service treatment records consist only of the private July 2009 evaluation and the August 2010 VA examination report.   Although, as noted above, the July 2009 private evaluation revealed current hearing loss in the left ear, the corresponding report does not offer an opinion as to whether the Veteran's hearing loss was aggravated beyond its natural progression during service.  The only such opinion contained in the record is expressed in the August 2010 VA examination report, in which the VA examiner opined that the Veteran's pre-service left ear hearing loss was not aggravated by service.  In support of this opinion, the examiner noted that a comparison of the audiometric testing performed during the Veteran's enlistment and separation examinations reveals that there was no clinically significant change in hearing over the course of the Veteran's service.

Although, as discussed above, the Veteran has asserted the continuity of hearing loss since his active duty service, he has not specifically alleged that his left ear hearing loss was aggravated or worsened during service.  To the extent that the Veteran may be liberally construed as having made such an allegation, the Board acknowledges that he is competent to offer statements regarding his own observations of the severity of his hearing loss.  See Barr, 21 Vet. App. at 308-09; Jandreau, 492 F.3d at 1376-77; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.  Nonetheless, it does not attach any credibility to any assertion by the Veteran that his left ear hearing loss worsened during service.  Such assertions are squarely rebutted by the audiometric findings contained in the service treatment records, which indicate essentially unchanged level of left ear hearing loss throughout the course of the Veteran's service.  Further, as discussed in detail above, the Veteran's assertions of continuity conflict with statements made when the Veteran first sought treatment with VA in October 2007, at which time he only alleged having noticed difficulty hearing over the previous two years.  Given that statements made directly to a health care provider during the course of treatment are inherently more credible than statements made in support of a claim for monetary benefits, the Board finds the assertions of continuity, and any implied assertion of aggravation, not credible.

The Board further notes that any contention that the Veteran's left ear hearing loss was aggravated by service is also rebutted by the VA examiner's negative opinion, which as discussed above, is based upon an accurate understanding of the Veteran's in-service medical history, supported by rationale, is not rebutted by any contrary medical opinions, and is entitled to great probative weight.  Under the circumstances, the Board attaches far greater probative weight to the VA examiner's opinion concerning the non-aggravation of the Veteran's left ear hearing loss than it does to the Veteran's assertions.

Overall, the evidence does not show that the Veteran's left ear hearing loss underwent any increase in severity during his active duty service.  Given the findings of the VA examiner and the fact that a comparison of the audiometric testing performed during the Veteran's enlistment and separation examinations reveals essentially no change in hearing over the course of the Veteran's service, and the fact that the Veteran's own assertions are without credibility, the Board concludes that there is no credible lay or medical evidence suggesting that the disability increased in severity so as to warrant the presumption of aggravation.  In fact, even if such presumption were applicable, the Board concludes that the evidence clearly and unmistakably shows that the claimed left ear hearing loss disability was not aggravated by service.  Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


